Order of disposition, Family Court, Bronx County (Harold *204Lynch, J.), entered on or about August 28, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
Appellant’s right to a speedy trial was not violated since the fact-finding hearing commenced on the 60th day following his initial appearance (Family Ct Act § 340.1 [2]; Matter of Ango H., 286 AD2d 500, 501 [2001]; Matter of Sharnell J., 237 AD2d 290 [1997]). The various subdivisions of Family Court Act § 340.1 dealing with adjournments refer to adjournments of the commencement of a fact-finding hearing and not to delays in completing the hearing, which are addressed to the court’s sound discretion (see Matter of Eric W., 68 NY2d 633 [1986]; People v Foy, 32 NY2d 473, 476 [1973]; Matter of George T., 290 AD2d 396 [2002], revd on other grounds 99 NY2d 307 [2002]). The court’s discretion was properly exercised in this case. Concur—Saxe, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.